Citation Nr: 0617099	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  04-25 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment of or reimbursement by the Department 
of Veterans Affairs (VA) for medical expenses incurred in 
connection with private medical services for the veteran from 
December 14, 2003 to December 15, 2003.  


REPRESENTATION

Veteran represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The veteran had active service from September 1968 to April 
1976.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2004 determination of the 
Department of Veterans Affairs (VA) Medical Center in 
Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  The veteran received medical treatment provided by the 
St. John Medical Center for high blood pressure and anxiety 
on December 14, 2003 and December 15, 2003.  

2.  The complete medical records were received timely. 

3.  The AOJ never informed the representative of the request.


CONCLUSION OF LAW

The veteran did timely submit information  required to 
complete a claim for payment for emergency treatment he 
received from December 14, 2003 to December 15, 2003, and the 
claim was abandoned.  38 U.S.C.A. § 1725 (West 2002 & Supp. 
2005); 38 C.F.R. § 17.1004 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue on appeal involves whether the veteran filed a 
timely claim.  The outcome of this issue rests upon a matter 
of fact.  Thus, VCAA is not applicable.  See Sabonis v. 
Brown, 6 Vet. App. 426, 429- 30 (1994) (where application of 
the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.).  As such, no further action is required 
pursuant to the VCAA.

The veteran asserts that he is entitled to reimbursement for 
private medical care received at an emergency room from 
December 14, 2003 to December 15, 2003.  In this case, the 
evidence shows that the veteran did timely complete his claim 
for reimbursement.  

38 U.S.C.A. § 1725 authorizes reimbursement for emergency 
treatment a veteran receives in a non-Department facility.  
The implementing regulation, 38 C.F.R. § 17.1004, provides:

(b) To obtain payment or reimbursement for emergency 
treatment under 38 U.S.C. 1725, a claimant must submit to the 
VA medical facility of jurisdiction a completed standard 
billing form (such as a UB92 or a HCFA 1500).  Where the form 
used does not contain a false claims notice, the completed 
form must also be accompanied by a signed, written statement 
declaring that "I hereby certify that this claim meets all of 
the conditions for payment by VA for emergency medical 
services under 38 CFR 17.1002 (except for paragraph (e)) and 
17.1003.  I am aware that 38 U.S.C. 6102(b) provides that one 
who obtains payment without being entitled to it and with 
intent to defraud the United States shall be fined in 
accordance with title 18, United States Code, or imprisoned 
not more than one year, or both."

(d) To receive payment or reimbursement for emergency 
services, a claimant must file a claim within 90 days after 
the latest of the following:  (1) July 19, 2001; (2) The date 
that the veteran was discharged from the facility that 
furnished the emergency treatment; (3) The date of death, but 
only if the death occurred during transportation to a 
facility for emergency treatment or if the death occurred 
during the stay in the facility that included the provision 
of the emergency treatment; or (4) The date the veteran 
finally exhausted, without success, action to obtain payment 
or reimbursement for the treatment from a third party.  (e) 
If after reviewing a claim the decisionmaker determines that 
additional information is needed to make a determination 
regarding the claim, such official will contact the claimant 
in writing and request additional information.  The 
additional information must be submitted to the decisionmaker 
within 30 days of receipt of the request or the claim will be 
treated as abandoned, except that if the claimant within the 
30-day period requests in writing additional time, the time 
period for submission of the information may be extended as 
reasonably necessary for the requested information to be 
obtained.

Here, claim for payment for medical treatment from November 
14, 2003 to December 15, 2003 was timely initiated on 
December 30, 2003 (within 90 days after the treatment).  The 
veteran was provided forms and advised of additional evidence 
required to complete the claim.  He was also advised that 
failure to submit such within 30 days would result in the 
claim being considered abandoned.  In February 2004, he 
submitted the signed certifications.  On April 7, 2004, St 
John Medical Center provided the additional records 
requested; however, this submission was not within 30 days of 
the January 7, 2004 request or the February 25, 2004 request.  

38 C.F.R. § 17.1004(e) is clear regarding the consequences of 
a failure to provide within 30 days additional information 
the AOJ determines to be  necessary to complete an 
application for benefits under 38 U.S.C.A. § 1725.  In this 
case, the requested additional records were not received 
within 30 days of the request or request in writing for an 
extension of time to respond.  However, there was an error on 
the part of the AOJ.   The appellant is represented by ODVA.  
There is noting that suggests that he representative was 
informed of the needed information.  There is nothing to 
suggest that the rrepresentative was provided a copy of the 
SOC.  There has been a denial of due process and based upon 
decisions of the court, the time period did not start to run.  
Since the time period did not start to run until proper 
notification was sent, the information was timely provided.


ORDER

The claim for payment or reimbursement for unauthorized 
medical services provided by the St  John Regional Medical 
Center from December 14, 2003 to December 15, 2003 is timely.  


REMAND

Based upon the above determination, the case is not ripe for 
appellate consideration.

1.  The AOJ should send copies of all 
critical correspondence, to include the 
statement of the case or supplemental 
statement of the case to the 
representative.

2.  The AOJ should readjudicate the issue 
on appeal.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


